                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

TROY ALAN SPEARS,                   )                 Civil Action No. 4:17-cv-2710-TER
                                    )
                        Plaintiff,  )
                                    )
vs.                                 )
                                    )                                 ORDER
NANCY A. BERRYHILL                  )
ACTING COMMISSIONER OF THE          )
SOCIAL SECURITY ADMINISTRATION, )
                                    )
                        Defendant.  )
____________________________________)

       On May 14, 2019, Plaintiff, Troy Alan Spears, filed a motion for attorney’s fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that he was the prevailing

party and that the position taken by the Commissioner, in this action was not substantially justified.

(ECF No. 35). On May 28, 2019, the Commissioner responded with the filing of a stipulation for

an award of attorney’s fees stating that the parties had stipulated that Plaintiff should be awarded

attorney’s fees in the amount of $6,785.00 and costs in the amount of $17.67 pursuant to the EAJA.

(ECF No. 36).1

       Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The district

courts have discretion to determine a reasonable fee award and whether that award should be made

in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v. Sullivan, 936 F.2d




       1
       As the parties have entered into a stipulation for an award of attorney’s fees pursuant to
EAJA, Plaintiff’s motion for attorney fees (ECF No. 35) is moot.
       2
        A party who wins a remand pursuant to sentence four of the Social Security Act, 42
U.S.C. § 405(g), is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292,
300–302 (1993). The remand in this case was made pursuant to sentence four.
176, 177 (4th Cir. 1991). The district courts also have broad discretion to set the attorney fee

amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally defective fee

applications ... are matters that the district court can recognize and discount.” Hyatt v. North

Carolina Dep't of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm'r v. Jean, 496 U.S.

154, 163 (1990)). Additionally, the court should not only consider the “position taken by the United

States in the civil action,” but also the “action or failure to act by the agency upon which the civil

action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

       As stated above, the parties have stipulated to an award of attorney’s fees in the amount of

$6,785.00 and costs in the amount of $17.67. Despite the stipulation, the court is obligated under

the EAJA to determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145,

152 (1990) (holding that under the EAJA, “it is the court’s responsibility to independently assess

the appropriateness and measure of attorney’s fees to be awarded in a particular case, whether or not

an amount is offered as representing the agreement of the parties in the form of a proposed

stipulation.”). Applying the above standard to the facts of this case, the court concludes that the

Commissioner’s position was not substantially justified. Furthermore, after a thorough review of the

record, the court finds that the stipulated fee request is appropriate. Accordingly, the court approves

the stipulation for attorney’s fees and costs (ECF No. 36) and orders that the Plaintiff be awarded

the $6785.00 in attorney’s fees and $17.67 in costs and expenses.3

       IT IS SO ORDERED.

                                                       s/Thomas E. Rogers, III
                                                       Thomas E. Rogers, III
                                                       United States Magistrate Judge
May 31, 2019
Florence, South Carolina



       3
         The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S.
586 (2010) (holding that the plain text of the EAJA requires that attorney’s fees be awarded to
the litigant, thus subjecting the EAJA fees to offset of any pre-existing federal debts); see also
Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the same).
